PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Ghislain Ndeuchi
Narzissenweg 16
Biel 2504 CH SWITZERLAND


In re Application of: 
Serial No.: 17/247078   
Filed: 
Docket: 
Title: 
::::::


DECISION ON PETITION TO MAKE SPECIAL FOR NEW APPLICATION UNDER 37 C.F.R. § 1.102 & M.P.E.P. § 708.02 




This is a decision on the petition filed on 29 November 2020 to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d).

The petition to make the application special is DISMISSED.

REGULATION AND PRACTICE

MPEP 708.02(a) sets forth the requirements that a petition to make special 37 C.F.R. § 1.102(d) and pursuant to the “Change to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” published in the Federal Register on June 26, 2006 (71 Fed. Reg. 36323), must satisfy in order to be grantable: 

708.02(a) Accelerated Examination 
	All petitions to make special, except those based on applicant’s health or age or participation in the Patent Prosecution Highway (PPH) pilot program must meet the requirements set forth in subsection I below. See MPEP § 708.02 subsection I or II (where appropriate) for the requirements for filing a petition to make special based on applicant’s health or age. For prioritized examination under 37 CFR 1.102(e), see MPEP § 708.02(b). For participation in the Patent Prosecution Highway program, see MPEP § 708.02(c).

I.	REQUIREMENTS FOR PETITIONS TO MAKE SPECIAL UNDER ACCELERATED EXAMINATION
A new application may be granted accelerated examination status under the following conditions:

(A) The application must be filed with a petition to make special under the accelerated examination program accompanied by either the fee set forth in 37 CFR 1.17(h)  or a statement that the claimed subject matter is directed to environmental quality, the development or conservation of energy resources, or countering terrorism. See 37 CFR 1.102(c)(2). Applicant should use form PTO/SB/28 for filing the petition.
(B) The application must be a non-reissue utility or design application filed under 35 U.S.C. 111(a).
(C) The application, petition, and required fees must be filed electronically using the USPTO’s electronic filing system, EFS-Web. If the USPTO’s EFS-Web is not available to the public during the normal business hours for the system at the time of filing the application, applicant may file the application, other papers, and fees by mail accompanied by a statement that EFS-Web was not available during the normal business hours. The applicant should prominently indicate the paper filing is under the accelerated examination procedure to help ensure proper processing. Note, however, when the documents are filed in paper instead of through EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. See subsection VIII.F. below for more information.
(D) At the time of filing, the application must be complete under 37 CFR 1.51 and in condition for examination. For example, the application must be filed together with the basic filing fee, search fee, examination fee, and application size fee (if applicable), and an executed inventor’s oath or declaration (under 37 CFR 1.63 or 1.64 ) for each inventor. See subsection VIII.C. below for more information. It is noted that while an inventor’s oath or declaration is not required to obtain a filing date for applications filed under 35 U.S.C. 111(a), it is a requirement under 37 CFR 1.51  and must be present upon filing for entry in the program. Permitting an oath or declaration after filing would delay processing of the application and make it difficult to achieve the program’s goal of reaching a patentability decision within twelve months of the filing date.
(E) The application must contain three or fewer independent claims and twenty or fewer total claims. The application must also not contain any multiple dependent claims. By filing a petition to make special under the accelerated examination program the applicant is agreeing not to separately argue the patentability of any dependent claim during any appeal in the application. Specifically, the applicant is agreeing that the dependent claims will be grouped together with and not argued separately from the independent claim from which they depend in any appeal brief filed in the application (37 CFR 41.37(c)(1)(vii) ). The petition must include a statement that applicant will agree not to separately argue the patentability of any dependent claim during any appeal in the application. See form PTO/SB/28.
(F) The claims must be directed to a single invention. If the USPTO determines that all the claims presented are not directed to a single invention, applicant must make an election without traverse in a telephonic interview. The petition must include a statement that applicant will agree to make an election without traverse in a telephonic interview. See form PTO/SB/28.
(G) The applicant must be willing to have an interview (including an interview before a first Office action) to discuss the prior art and any potential rejections or objections with the intention of clarifying and possibly resolving all issues with respect to patentability at that time. The petition must include a statement that applicant will agree to have such an interview when requested by the examiner. See form PTO/SB/28.
(H) At the time of filing, applicant must provide a statement that a preexamination search was conducted, including an identification of the field of search by group/subgroup of the Cooperative Patent Classification for utility applications or class/subclass of the U.S. Patent Classification for design applications and the date of the search, where applicable. For database searches, applicant must provide the search logic or chemical structure or sequence used as a query, the name of the file or files searched and the database service, and the date of the search.
(1) This preexamination search must involve U.S. patents and patent application publications, foreign patent documents, and non-patent literature, unless the applicant can justify with reasonable certainty that no references more pertinent than those already identified are likely to be found in the eliminated source and includes such a justification with this statement.
(2) This preexamination search must be directed to the claimed invention and encompass all of the features of the claims, giving the claims the broadest reasonable interpretation.
(3) The preexamination search must also encompass the disclosed features that may be claimed. An amendment to the claims (including any new claim) that is not encompassed by the preexamination search or an updated accelerated examination support document (see item I) will be treated as not fully responsive and will not be entered. See subsection IV below for more information.
(4) A search report from a foreign patent office will not satisfy this preexamination search requirement unless the search report satisfies the requirements for a preexamination search.
(5) Any statement in support of a petition to make special must be based on a good faith belief that the preexamination search was conducted in compliance with these requirements. See 37 CFR 1.56  and 11.18.
(I) At the time of filing, applicant must provide in support of the petition an accelerated examination support document.
(1) An accelerated examination support document must include an information disclosure statement (IDS) in compliance with 37 CFR 1.98  citing each reference deemed most closely related to the subject matter of each of the claims.
(2) For each reference cited, the accelerated examination support document must include an identification of all the limitations in the claims that are disclosed by the reference specifying where the limitation is disclosed in the cited reference.
(3) The accelerated examination support document must include a detailed explanation of how each of the claims are patentable over the references cited with the particularity required by 37 CFR 1.111(b) and (c).
(4) The accelerated examination support document must include a concise statement of the utility of the invention as defined in each of the independent claims (unless the application is a design application).
(5) The accelerated examination support document must include a showing of where each limitation of the claims finds support under 35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112  in the written description of the specification. If applicable, the showing must also identify:
(i) each means- (or step-) plus-function claim element that invokes consideration under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6; and
(ii) the structure, material, or acts in the specification that correspond to each means- (or step-) plus-function claim element that invokes consideration under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6. If the application claims the benefit of one or more applications under title 35, United States Code, the showing must also include where each limitation of the claims finds support under 35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112  in each such application in which such support exists.
(6)
(i) For an application that is subject to examination under AIA  35 U.S.C. 102  and 103  (see MPEP § 2159 et seq. to determine if an application is subject to the first inventor to file (FITF) provisions of the AIA ): The accelerated examination support document must identify any cited references that may be disqualified as prior art under 35 U.S.C. 102(b)(2)(C).
(ii) For an application that is subject to examination under the pre-AIA  (first to invent (FTI)) 35 U.S.C. 102 and 103: The accelerated examination support document must identify any cited references that may be disqualified as prior art under pre-AIA  35 U.S.C. 103(c)  as amended by the Cooperative Research and Technology Enhancement (CREATE) Act (Pub. L. 108-453, 118 Stat. 3596 (2004)).


REVIEW OF FACTS

The petition does not meet the requirements of MPEP 708.02(A)(I)(H)(2) which states, “This preexamination search must be directed to the claimed invention and encompass all of the features of the claims, giving the claims the broadest reasonable interpretation.” The search does not include a search on all the features of the independent claims, for example, collaboration, trigger, caption, determining the context, artificial intelligence and imaging processing methods to match the context of photos and arrange the photos in order to create a story. Furthermore, there is no search on features of the dependent claims. 
Additionally (not reasons for dismissal), it is noted that G06F17/212 is not a valid CPC area. The following CPC areas were identified by a Primary Examiner from that art area as pertinent to a search of the claimed invention: G06F40/166; G06F16/212; G06N20/00.

The petition does not meet the requirements of MPEP 708.02(A)(I)(I)(1) because the Information Disclosure Statement (IDS) filed 11/19/2020 cites 16 references in addition to the two references deemed as most closely related on page 6 of the Accelerated Examination Support Document (AESD). References deemed most closely related and in support of the AESD should be identified in a separate IDS labeled “In support of the petition to make special”. Any additional references not discussed on the AESD should be provided on a separate IDS labeled, “Not in support of petition to make special”. See Accelerated Examination FAQs (dated 3/28/2018), section “IDS 3”. Furthermore, in order for the IDS to comply with 37 C.F.R. 1.98(b)(1), each U.S. Patent listed must be identified by the inventor. 

The petition does not meet the requirements of MPEP 708.02(A)(I)(I)(2) because for each reference cited (that is, for all 18 references cited on the IDS), the AESD section 9(B) does not include an identification of all the limitations in the claims that are disclosed by the reference specifying where the limitation is disclosed in the cited reference. It is suggested Applicant file and label the IDSs as discussed above in regard to MPEP 708.02(A)(I)(I)(1) which will help overcome this deficiency. Furthermore, the AESD section 9(B), does not provide identification of all the limitations in the claims that are disclosed by the Edwards and Berger references and is therefore deficient for the following reasons:
(1) For both the Edwards and Berger references, the AESD cites to “NA” for numerous limitations. It is unclear what “NA” is citing to in the references.
(2) For both the Edwards and Berger references, the AESD fails to identify all of the limitations in the dependent claims that are disclosed by the references. A statement that the dependent claims should be allowed because they are dependent on novel independent claims does not meet this requirement. 
(3) The statements on pages 6-8 regarding what Edwards fails to disclose and why the dependent claims should be allowed does not belong in section 9(B) and instead belongs in section 9(C) in the AESD. Furthermore, it is noted that the statement at the bottom of page 8 does not align with what is in the independent claims as Claims 1 and 8 do not recite an artificial intelligence and image processing technique/method. 
(4) The citations in Berger contain inconsistencies. First, on page 9 of the AESD, for Claim 1 the “receiving “ step is mapped to the Abstract, while for Claims 11 and 19 the “receive” and “receiving” steps are mapped to “NA”. Secondly, on page 9 of the AESD, for Claim 1, element “g” regarding the “displaying” step is cited to “NA”, while for Claim 11 and Claim 19, these are given citations to column 5, lines 44-50. 
(5) On pages 9 and 10 of the AESD, with regard to Claims 3 and 14, Edwards is cited, not Berger. 
(6)  The statements on pages 9-11 regarding what Edwards/Berger fail to disclose and why the dependent claims should be allowed does not belong in section 9(B) and instead belongs in section 9(C) in the AESD. Furthermore the statement on page 11 indicates that “Berger et al completely fails to disclose that the photos are coming from multiple collaborators over the network”, yet there appears to be mapping for these limitations within Berger. It also indicates that Claim 1 includes artificial intelligence and image processing which it does not. 
It is suggested that Applicant reference the “Sample AE Support Document” on the USPTO’s Accelerated Examination site for guidance as to how section 9(B) of the AESD should be written.

The petition does not meet the requirements of MPEP 708.02(A)(I)(I)(3) because, for each reference cited (that is, for all 18 references cited on the IDSs), the AESD does not include a detailed explanation of how each of the claims are patentable over the references cited with the particularity required by 37 C.F.R. 1.111(b) and (c). It is suggested Applicant file and label the IDSs as discussed above in regard to MPEP 708.02(A)(I)(I)(1) which will help overcome this deficiency. Furthermore, the detailed explanation of patentability appears to have been cut and pasted from the “Sample AE Support Document” on the USPTO’s Accelerated Examination site and does not reflect any limitations in the claims nor discuss any of the cited references. 

The petition does not meet the requirements of MPEP 708.02(A)(I)(I)(4) because it fails to include a concise statement of the utility of the invention as defined in each of the independent claims. Instead, it appears the utility statement was cut and pasted from the “Sample AE Support Document” on the USPTO’s Accelerated Examination site. 

The petition does not meet the requirements of MPEP 708.02(A)(I)(I)(5). It is noted the statements in section 9(E) of the AESD appears to have been cut and pasted from the “Sample AE Support Document” on the USPTO’s Accelerated Examination site. There is no figs. 2a-2b nor is there “steps a)-k)” in the claimed method or shown in any figures, nor is there a “sole” claim. First, this statement does not include a showing of where each limitation of the claims find support under 35 U.S.C. 112(a) in the written description of the specification.  Secondly, the showing fails to include where each limitation of the claims finds support under 35 U.S.C. 112(a) in the provisional application 63/114,557 to which benefit is claimed under 35 U.S.C. 119(e).
Additionally, the following items are noted and correction is respectfully requested (not reasons for dismissal): Section 9(F) also appears to have been cut and pasted from the “Sample AE Support Document” on the USPTO’s Accelerated Examination site. It is noted the application is not being examined under pre-AIA  provisions and therefore the statement that none of the cited references are disqualified as prior art under 35 USC 103(c) is not applicable because the application is being examined under AIA  provisions. This statement should be reflective of whether the cited references disclose subject matter that may be excepted as prior art under 35 U.S.C. 102(b)(2)(c) (see MPEP 708.02(A)(I)(I)(6)(i)).

The petition satisfies the conditions of MPEP 708.02(a)(I) above except MPEP 708.02(A)(I)(H)(2), 708.02(A)(I)(I)(1)-708.02(A)(I)(I)(5). Therefore, the petition fails to meet the required conditions to be accorded special status under the accelerated examination procedure. 


DECISION

For the above-stated reasons, the petition is DISMISSED.  

Petitioner is given a single opportunity to perfect the petition. Any request for reconsideration of this decision must be submitted within 2 (two) months (no extension of time under 37 CFR 1.136(a) is permitted) from the date of this decision in order to be considered timely. Any request for reconsideration must fully address all of the deficiencies indicated above, [emphasis added]. Petitioner’s attention is directed to the Office website at uspto.gov/patents/process/file/accelerated/index.jsp for additional guidance.

Petitioner is reminded that, upon granting of the special status of the application on request for reconsideration, the application will be processed expeditiously. However, due to the dismissal of the instant petition, examination may not be completed within twelve months of the filing date of the application.


Any inquiry concerning this decision should be directed to Mary Jacob at (571) 272-6249. 

/Mary Jacob/________
Mary Jacob, Quality Assurance Specialist
TC2100